Exhibit 10.3
 

 
[Date]
 
Form of Non-Qualified Stock Option Agreement
Under the Third Century Bancorp
Stock Option Plan
For Directors
 
[Name of Optionee:]
 
You are hereby granted the option to purchase a total of _______ shares of the
Common Stock, without par value (“Common Stock”), of Third Century Bancorp (the
“Holding Company”) over the next ten years and one day pursuant to the Holding
Company’s Stock Option Plan (the “Plan”), on the following terms and conditions:
 
1.  The purchase price of the shares of Common Stock subject to this option is
$___________ per share. You must pay this purchase price in cash at the time
this option is exercised; provided, however that, with the approval of the
Holding Company’s Stock Option Plan Committee (the “Committee”), beginning on
and after June 30, 2007, you may exercise your option by tendering to the
Holding Company whole shares of the Holding Company’s Common Stock owned by you,
or any combination of whole shares of Holding Company Common Stock owned by you
and cash, having a fair market value equal to the cash exercise price of the
shares with respect to which the option is exercised by you. For this purpose,
any shares so tendered shall be deemed to have a fair market value equal to the
mean between the highest and lowest quoted selling prices for the shares on the
date of exercise of the option (or if there were no sales on such date the
weighted average of the means between the highest and lowest quoted selling
prices on the nearest date before and the nearest date after the date of
exercise of the option), as reported in The Wall Street Journal or a similar
publication selected by the Committee. To exercise this option, you must send
written notice to the Holding Company’s Secretary at the address noted in
Section 10 hereof. Such notice shall state the number of shares in respect of
which the option is being exercised, shall identify the option exercised as a
non-qualified stock option, and shall be signed by the person or persons so
exercising the option. Such notice shall be accompanied by payment of the full
cash option price for such shares or, if the Committee has authorized the use of
the stock swap feature provided for above, such notice shall be followed as soon
as practicable by the delivery of the option price for such shares. Certificates
evidencing shares of Common Stock will not be delivered to you until payment has
been made. Under certain circumstances, the Plan permits you to deliver a notice
to your broker to deliver the cash to the Holding Company upon the receipt of
such cash from the sale of the Holding Company Common Stock. Contact the
Secretary of the Holding Company for further information about this procedure if
you are interested in it.
 
2.  The term of this option (the “Option Term”) shall be for a period of ten
years and one day from the date of this letter, subject to earlier termination
as provided in paragraphs 3 and 4 hereof. The option may be exercised at any
time, or from time to time, in whole or in part, until the Option Term expires,
but in no case may fewer than 100 such shares be purchased at any one time,
except to purchase a residue of fewer than 100 shares.
 
 
-1-

--------------------------------------------------------------------------------


 
3.  If you are no longer a director or director emeritus of the Holding Company
or its subsidiaries because of any reason other than death or disability, you
may exercise this option, to the extent it was exercisable at the date you
ceased to be a director, in whole or in part at any time within six (6) months
after such date, but not later than the date upon which this option would
otherwise expire. If you cease to be a director or director emeritus of the
Holding Company or its subsidiaries because of your disability, you may exercise
this option in whole or in part at any time within one (1) year after the date
you ceased to be a director or director emeritus by reason of such disability,
but not later than the date upon which this option would otherwise terminate.
 
4.  If you die while serving as a director or director emeritus of the Holding
Company or its subsidiaries, within six months after you are no longer a
director or director emeritus of the Holding Company or its subsidiaries for
reasons other than disability, or within one (1) year after the date you ceased
to be a director or director emeritus by reason of your disability, this option
may be exercised in whole or in part by your executor, administrator, or estate
beneficiaries at any time within one (1) year after the date of your death but
not later than the date upon which this option would otherwise expire.
 
5.  This option is non-transferable otherwise than by will or the laws of
descent and distribution or pursuant to a qualified domestic relations order. It
may be exercised only by you or your guardian, if any, or, if you die, by your
executor, administrator, or beneficiaries of your estate who are entitled to
your option.
 
6.  All rights to exercise this option will expire, in any event, ten years and
one day from the date of this letter.
 
7.  Certificates evidencing shares issued upon exercise of this option may bear
a legend setting forth among other things such restrictions on the disposition
or transfer of the shares of the Holding Company as the Holding Company may deem
consistent with applicable federal and state laws.
 
8.  Nothing in this option shall restrict the right of the Holding Company or
its shareholders to terminate your service as a director at any time with or
without cause.
 
9.  This option is subject to all the terms, provisions and conditions of the
Plan, which is incorporated herein by reference, and to such regulations as may
from time to time be adopted by the Committee. A copy of the Plan has been
furnished to you and an additional copy may be obtained from the Holding
Company. In the event of any conflict between the provisions of the Plan and the
provisions of this letter, the terms, conditions and provisions of the Plan
shall control, and this letter shall be deemed to be modified accordingly.
 
10.  All notices by you to the Holding Company and your exercise of the option
herein granted, shall be addressed to Third Century Bancorp, 80 East Jefferson
Street, Franklin, Indiana 46131, Attention: Secretary, or such other address as
the Holding Company may, from time to time, specify.
 
 
 
-2-

--------------------------------------------------------------------------------


 
11.  This option may not be exercised until the Holding Company has been advised
by counsel that all other applicable legal requirements have been met.
 


 

 
Very truly yours,
 
 
THIRD CENTURY BANCORP
 
       
By:
 
     
Robert D. Heuchan, President and
Chief Executive Officer
 



 
Accepted on the date above written:
 
_______________________________
[Name of Optionee]
 
 
 
-3-
 
 